Citation Nr: 0127704	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability evaluation for tinea 
cruris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1952.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran was scheduled for a hearing 
before the Board in December 2001, but failed to report.  The 
veteran submitted a letter, received in December 2001, 
explaining that he failed to appear due to medical reasons.  
He did not request that his hearing be rescheduled.  There 
are no other outstanding hearing requests of record, and the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2001).

In VA Forms 9, dated in September 1998 and April 2000, the 
veteran requested the opening/reopening of claims to 
establish service connection for low back disability, 
emphysema, arthritis and cold injury residuals.  After any 
necessary clarification from the veteran, the RO should take 
any appropriate action.


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for his service-connected skin disorder 
does not accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disorder should be 
assigned a compensable disability evaluation because he 
experiences itching and his rash has worsened.  A review of 
the record leads the Board to conclude that additional 
development is needed in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient medical evidence to make a decision on the 
veteran's claim at this time.

A preliminary review of the record reveals that the veteran, 
in his April 1997 claim, on a VA Form 21-4138, indicated that 
he has received treatment at the Blain Clinic in Detroit, 
Michigan.  Nevertheless, it does not appear that the RO 
attempted to obtain these treatment records for association 
with the veteran's claims file.  The Board finds that such 
records are relevant to the veteran's claim for an increased 
rating, and should be associated with his claims file.  

The Board notes that the veteran is service connected for 
tinea cruris.  However, the Board also observes that the 
record reflects that the veteran has been diagnosed with 
several other skin disorders, including tinea pedis, lichen 
planus, seborrheic dermatitis, and xerosis.  It is unclear 
from the evidence of record whether the veteran's other 
diagnosed skin disorders are related to or separate from the 
veteran's service-connected skin disorder.  The Board 
acknowledges that the veteran was afforded a VA examination 
in February 1999, and that a report of this examination has 
been associated with the claims file, along with the 
veteran's VA treatment records.  Nonetheless, the Board is 
unable to determine which, if any, of the veteran's current 
diagnosed skin disorders are causally or etiologically 
related to the veteran's service-connected skin disorder.  As 
such, the Board finds that the veteran should be afforded an 
additional VA examination in order to better delineate the 
veteran's various diagnosed skin disorders, as well as to 
better assess the symptomatology of the veteran's service-
connected skin disorder.

In his April 2000 VA Form 9, the veteran requested 
opening/reopening of claims to establish service connection 
for additional skin disability, to include tinea pedis, 
pityriasis rosea, and tinea capitis.  These claims are 
inextricably intertwined with the increased rating issue 
currently on appeal.  Accordingly, the RO must take any 
necessary action to develop and adjudicate these issues.

Furthermore, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000 the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.159), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  This law also eliminated the 
concept of a well-grounded claim.  This legislation is 
applicable to the veteran's claim on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1. The RO is requested to review the 
entire claims files and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all healthcare providers 
who provided him with treatment for his 
skin disorders.  After obtaining any 
necessary authorization, the RO should 
obtain and associate those records with 
the claims file, particularly those 
pertaining to the veteran's treatment at 
the Blain Clinic.

3.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of the veteran's service-
connected skin disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
with a view towards assessing the 
veteran's service-connected tinea cruris, 
as well as the veteran's other diagnosed 
skin disorders.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should comment on the presence 
or absence of tinea cruris symptomatology 
and whether a small or extensive area is 
involved.  The examiner should clinically 
correlate the veteran's complaints and 
findings to a diagnosed disorder.  The 
examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected skin disorder.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2001), copies of all 
pertinent records in the veteran's claims 
files, or, in the alternative, the claims 
files, must be made available to the 
examiner for review in connection with 
the examination.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
adjudicate the inextricably intertwined 
issues of service connection for 
additional skin disability, to include 
tinea pedis, pityriasis rosea and tinea 
capitis.  The veteran and his 
representative should be provided 
appropriate notice thereof, with 
appellate rights.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


